Citation Nr: 0212970	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  99-17 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a disability of the 
right third finger (trigger finger) due to cold injury.

3.  Entitlement to service connection for a disability 
manifested by foot pain and tingling and numbness of the toes 
due to cold injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from July 1963 to June 1965; 
he subsequently had additional service in the Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1999 rating action of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO denied 
service connection for the following:  1) bilateral pes 
planus (claimed as bad feet); 2) trigger finger, right third 
finger (claimed as right hand middle finger disability); and 
3) chronic foot pain and tingling of the ends of the toes 
(claimed as right leg, toes numb right foot).  A notice of 
disagreement with respect to the denial of issue #1 was 
received in July 1999.  The veteran completed his appeal as 
to issue #1 by submission of VA Form 9 in September 1999.  
The VA Form 9 was also deemed to be his notice of 
disagreement with respect to the denial of issues #2 and #3.

The Board remanded the case in January 2001 for evidentiary 
development.  While the case was on remand, the veteran 
submitted VA Form 9 in July 2002 whereby he completed his 
appeal with respect to issues #2 and #3.  The case has been 
returned to the Board for continuation of appellate review.  

In a statement dated in July 2002, the veteran claimed that 
he had a disability manifested by tingling and numbness of 
the fingers due to cold injury during service.  It appears 
that the veteran is seeking service connection for a 
disability involving fingers other than the right third 
finger.  The claim for service connection for a disability 
manifested by tingling and numbness of the fingers, other 
than the right third finger, is not inextricably intertwined 
with the issues on appeal, and it is referred to the RO for 
any action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran has conceded pes planus preexisted his 
entrance into service.

2.  Preservice pes planus underwent no increase in severity 
while the veteran was on active duty.

3.  A disability of the right third finger (trigger finger) 
due to cold injury did not have its onset in service nor is 
it attributable to service.  

4.  A disability manifested by foot pain and tingling and 
numbness of the toes due to cold injury did not have its 
onset in service nor is it attributable to service.


CONCLUSIONS OF LAW

1.  Preexisting pes planus was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. § 3.306 
(2001), 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  A disability of the right third finger (trigger finger) 
due to cold injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001), 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

3.  A disability manifested by foot pain and tingling and 
numbness of the toes due to cold injury was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

An examination was performed in March 1963 prior to the 
veteran's entrance on active duty.  It was noted that the 
veteran had pes planus, second degree, asymptomatic.  Service 
medical records make no reference to complaints, findings or 
treatment of any disorders of the feet or hands from exposure 
to cold.  There is no reference to treatment of pes planus.  
An examination was performed in May 1965 for service 
separation.  On a report of medical history, the veteran 
checked "yes" to the question of whether he had or had now 
foot trouble.  The examiner elaborated that the veteran had 
pes planus.  On the report of examination, it was noted that 
the veteran had pes planus, second degree.  There were no 
neurologic deficits of the feet or hands.  Service medical 
records for purposes of reserve duty, dated from November 
1974 to April 1981, make no reference to pes planus or to 
disorders of the hands or feet from exposure to cold.  
Examinations in November 1974 and October 1978 showed the 
feet to be normal.  At the time of those examinations, the 
veteran denied foot trouble.

An original claim for service connection for the disabilities 
which are the subjects of this appeal was received in 
February 1999.  

The veteran was informed by letter of a video conference 
hearing before a member of the Board scheduled for October 
2000.  He did not report for the video conference hearing.

In March 2001, the veteran completed a protocol examination 
history for cold injuries.  He indicated that he suffered 
cold injury to the feet and hands while stationed in Germany, 
where temperatures reached 20 degrees below zero.  He wore 
regular army boots and had no gloves.  He was exposed to snow 
and wet conditions, 8 hours per day on a regular basis and 
now had numbness of the toes and fingertips.  

Received in May 2001 were reports, dated in February 2000, 
from Kevin C. Gaffney, M.D.  The physician stated that the 
veteran had mild sensory neuropathy.  He remarked that it 
seemed clear that this condition developed many years after 
military service and was not related to service.  

Added to the record in May 2001 was a report, dated in 
February 1979, from Charlotte Neurosurgical Associates.  The 
veteran complained that stiffness and clumsiness of the ring 
and little fingers of the left hand had been present for the 
past few weeks.  He made no reference to complaints involving 
the right third finger.  The assessment was that no 
neurologic abnormality could be detected.  

A hearing was held before an RO hearing officer in June 2001.  
In testimony, the veteran stated that his preservice flat 
foot condition became worse while he was on active duty.  He 
also stated that he experienced frozen feet from pulling 
guard duty during cold weather.  Further, he stated that he 
had no problems with his right middle finger while on active 
duty, but had been advised by his physician that any current 
right middle finger disability was related to cold injury 
during service.  

Added to the record in July 2001 were reports, dated from 
October 1986 to January 2001, from Dr. Whicker.  In July 
1989, the veteran reported numbness in the hands and arms.  
The assessment was mild bilateral bursitis of the shoulders.  
A treatment entry of April 1999 reflects that the veteran 
complained of chronic foot pain and of numbness and tingling 
of the ends of the toes.  He also reported that he had a 
problem, present for years, involving the trigger finger-
right third finger.

Of record is a May 2002 VA outpatient treatment entry.  It 
reflects the veteran's treatment for a condition not a 
subject of this appeal.

Received in January 2002 was Dr. Whicker's response to the 
RO's request for a medical opinion.  The RO requested the 
physician to state whether it was as likely as not that the 
veteran's bilateral pes planus increased in severity during 
service and whether it was indisputable that any increase in 
severity was due to the natural progress of the condition.  
The physician responded that there was nothing in his records 
upon which to form an opinion about the questions posed by 
the RO.

A VA examination of the feet was performed in May 2002.  The 
examiner stated that the claims file had been reviewed.  
According to history, the veteran had flat feet when he 
entered service.  During service, he had discomfort, when 
standing on his feet and when walking and weightbearing.  As 
a civilian in postservice years, he worked in a textile mill, 
standing on hard floors up to 12 hours at time.  He continued 
to have aching in the feet and into the knees.  On 
examination, it was found that the veteran weighed 250 
pounds.  The feet were nearly identical in appearance.  There 
was straightening with slight hallux valgus configuration.  
The medial longitudinal arch was straightened and flattened 
bilaterally.  The hindfoot had some pronation, with the ankle 
back laterally.  There was prominence of the first 
metatarsophalangeal joint bilaterally.  Slight tenderness was 
elicited on vigorously squeezing the forefoot.  There was no 
pain over the soles of the feet or the heels.  The veteran 
had callus on the medial surface of the left great toe.  No 
Achilles tenderness was detected.  

X-ray examination of the right foot showed moderate Achilles 
and plantar calcaneal spurs.  The was minimal hallux valgus.  
The right foot demonstrated no other focal abnormality.  X-
ray examination of the left foot demonstrated a small plantar 
calcaneal spur and a very minimal Achilles calcaneal spur.  
There was a mild hallux valgus.  The left foot was otherwise 
unremarkable.  

The veteran also gave a history of serving in Germany, for 
two years, in temperatures reaching 20 degrees below zero.  
He had experienced numbness and tingling in the toes and feet 
and had become more sensitive to cold than before the 
exposure.  He also felt a tingling in his fingers.  He did 
not have Raynaud's phenomenon or excess sweating.  He denied 
chronic pain or recurrent breakdown or ulceration of tissue.  
It was noted that he had no scars and there was no swelling 
or change in skin color.  The skin was warm to touch.  Upon 
squeezing the forefoot to a state of pallor, circulation 
promptly returned in three to four seconds bilaterally.  The 
dorsalis pedis pulse was faintly visible and was palpable and 
regular; the examiner was unable to definitely palpate the 
posterior tibial pulses.

The diagnosis was pes planus bilateral, severe.  The examiner 
did not believe that it was as likely as not that the 
veteran's prior-to-service pes planus underwent any 
significant increase in severity during the veteran's period 
of military service.  What was seen now was more likely 
normal progression of pes planus with symptoms increased 
because of excess weightbearing with obesity.  Further, the 
physician commented that examination did not reveal any 
residual abnormalities beyond the veteran's paresthesias and 
some tingling and/or numbness.  He did not believe the 
veteran had any significant residual from the alleged cold 
injury.

A memorandum, dated in June 2002, was received from the 
physician who examined the veteran in May 2002.  The 
physician responded to an inquiry from the RO requesting a 
clarification about questions raised by his examination 
report.  He stated that he did not believe the veteran had 
any increase in the severity of pes planus during service.  
He also stated that he did not believe the veteran had 
residuals of a cold injury.  

Received in July 2002 were statements from the veteran in 
support of his claims for benefits.  According to his 
statements, he did not have cold weather gear, such as a 
parka or rubber boots, when he was first transferred to 
Germany.  He was there for about a month before he was issued 
cold weather gear.  He had to stand guard duty for 8 hours in 
cold, wet snow.  He had gloves, but they did little to 
protect his hands.  His feet remained wet until he received 
rubber boots, and his feet still were cold in the 20-degree-
below-zero cold.  He began having numbness and tingling of 
the hands and feet around 1978.  In addition, the veteran 
stated that his preexisting pes planus did not bother him 
until after his induction into the service.  He began having 
severe pain in his feet after he began wearing combat boots.  
He was given arch supports, but foot pain became even worse 
since he was not permitted to remove the arch supports at the 
intervals prescribed by a physician.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  The 
Board will assume, for the purposes of this decision, that 
the liberalizing provisions of the VCAA are applicable to the 
present appeal.  Note that in Janssen v. Principi, 15 Vet. 
App. 370 (2001), the Court noted that the VA's General 
Counsel had determined that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  See 
VAOPGCPREC 11-2000 (Nov. 27, 2000). 

By the August 1999 and December 1999 statements of the case 
and by the July 2002 supplemental statements of the case 
provided the appellant, the RO has furnished him the 
pertinent laws and regulations governing the claims and 
reasons for the denial of his claims.  Also, in a letter 
dated in February 2001, the RO specifically informed the 
veteran of the VCAA and its requirements and of what 
information he needed to provide in the event that there were 
outstanding private treatment records that VA needed to 
retrieve.  The veteran was alternately advised that he could 
obtain the records himself and send them to the RO.  Further, 
he was advised that the RO would obtain VA medical records 
identified by the veteran.  Accordingly, the statutory and 
regulatory requirement that VA notify a claimant as to what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

The RO attempted to obtain records of the veteran's alleged 
treatment for pes planus at Fort Gordon, Georgia, around 
August or September 1963.  A military records facility 
responded to the RO's July 2001 request for records of the 
alleged treatment.  It was noted that a search of 1963 
inpatient records from Fort Gordon Hospital produced negative 
results.  The records facility stated that there were no 
additional service medical records on file.  Accordingly, the 
Board concludes that a further search for records of the 
alleged treatment would be futile.  Additionally, the Board 
notes that pertinent postservice medical records have been 
associated with the record, and the appellant has undergone 
examination in connection with the claims on appeal.  
Furthermore, the appellant has had the opportunity to testify 
at a hearing.  

There is no indication that additional evidence exists and 
can be obtained on the issues here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a),(b) (2001).  An appellant seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

A.  Pes Planus

A service department examiner noted that the veteran had pes 
planus when the veteran was examined for induction on active 
duty.  The veteran has conceded that his pes planus 
preexisted service.  See, for example, Transcript, page 1 of 
the June 1996 hearing.  Accordingly, it is unnecessary to 
discuss the presumption of soundness at induction.

Congenital or developmental flat foot is not a disease or 
injury for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.57.  However, service connection may be granted for any 
permanent increase in the severity of congenital or 
developmental flat feet due to service.  The question now for 
the Board to decide is whether the appellant's preservice 
flat feet increased in severity during service. 

Here, service medical records show that the veteran had 
second degree pes planus at service induction, and second 
degree pes planus was again noted at service separation.  
There are no documented complaints or findings of pes planus 
during service.  A VA examiner specifically determined that 
the veteran's preservice pes planus did not undergo any 
increase in severity while the veteran was on active duty.  

The veteran's assertions are the only evidence demonstrating 
that his preservice pes planus became worse while he was on 
active duty.  His assertion amounts to an opinion about the 
etiology of his pes planus.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No competent medical evidence has been 
presented showing that preexisting pes planus became worse 
while the veteran was on active duty.  Accordingly, a grant 
of service connection for pes planus on the basis of 
aggravation is not warranted.

B.  Disorders of the Right Third Finger and of the Feet and 
Toes from Cold Injury

Service medical records are negative for any complaints, 
findings, or diagnosis referable to cold injury or cold 
exposure involving the right third finger or the feet and 
toes.  Reports from a private treatment source show that the 
veteran complained of foot pain and numbness and tingling of 
the toes, as well as of a problem involving the right third 
finger, beginning in 1999, a point more than 30 years after 
he completed the period of military service when he allegedly 
sustained cold injury to the hands and feet.  One private 
examiner attributed the veteran's complaints to sensory 
neuropathy, but indicated that sensory neuropathy was not 
service-related.  The reports from private physicians contain 
no medical opinion relating the veteran's sensory changes 
involving the right third finger and the feet to military 
service.  Moreover, a VA physician specifically determined 
that the veteran's symptoms did not even represent cold 
injury residuals.  

The veteran's assertions are the only evidence linking any 
current sensory changes of the right third finger or of the 
feet and toes to cold injury during military service.  As a 
lay person, the veteran is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu, supra.  No competent medical evidence has been 
presented showing that any disability of the right third 
finger or the feet had its onset during service or is 
attributable to service.  Accordingly, no basis is provided 
for a grant of direct service connection for either 
disability.  

C.  Other Considerations

For all the foregoing reasons, the claims for service 
connection for pes planus, a disability of the right third 
finger from cold injury and a disability of the feet and toes 
from cold injury must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claims, that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. 5107(b) (West 1991 and Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for pes planus is denied.

Service connection for a disability of the right third finger 
(trigger finger) due to cold injury is denied.

Service connection for a disability manifested by foot pain 
and tingling and numbness of the toes due to cold injury is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

